On Petition for Rehearing
Carson, J.
We have considered the petition to dismiss appellant’s petition for rehearing and the objections to the petition to dismiss petition for rehearing and upon consideration of the same find:
That the petition to dismiss the petition for rehearing should be denied.
That the portion of our opinion which states that the findings of fact covered by assignments 2, 8 and 4 are not contained in the briefs was in error; that the appellant is correct in calling our attention to the fact that these findings were inserted by amendment to the original brief.
From our full re-consideration of the record we find nothing to support the position of the appellant asking a reversal of the decision of the trial court. The findings of fact are consistent with the conclusions of law rendered thereon by the court and in our opinion support the conclusions of law. From a consideration of the findings of fact as set out in the amended pages of appellant’s brief we conclude that the decision of the trial court was not contrary to law; that our opinion affirming the decision of the trial court was and is correct; that the petition for rehearing should therefore be denied.
Petition for rehearing denied.
Prime, P. J. and Faulconer, J. concur.*
Wickens, J. not participating.
Note. — Reported in 206 N. E. 2d 396. Rehearing denied, 211 N. E. 2d 48.